Citation Nr: 0212608	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO decision which, in 
pertinent part, denied service connection for a bilateral 
knee disorder.  In March 2000, the veteran withdrew his claim 
for service connection for a left knee disorder.  Thus the 
issue on appeal became service connection for a right knee 
disorder, and the Board remanded that issue to the RO inn 
March 2001 for additional development of the evidence.

The appeal previously also included an issue of service 
connectioin for a back disorder, and the Board remanded that 
issue to the RO in March 2001.  However, on remand, the RO 
granted service connection for a back disorder, and thus the 
matter is no longer on appeal.


FINDING OF FACT

The veteran does not currently have a right knee disability.


CONCLUSION OF LAW

A claimed right knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims service connection for a right knee 
disability.  The file shows that through correspondence, the 
rating decision, the statement of the case, the supplemental 
statement of the case, and a Board remand, the veteran has 
been clearly notified of the evidence necessary to 
substantiate his claim.  Identified pertinent medical records 
have been obtained, and a VA examination has been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran served on active duty in the Army from May 1970 
to December 1971, including combat service as an infantryman 
in Vietnam.  His decorations include the Combat Infantryman 
Badge and a Purple Heart Medal.  He maintains that he has a 
chronic right knee disorder from Vietnam episodes which he 
says involved a truck in which he was riding hitting a booby 
trap, or his stepping in a hole during combat.  The veteran's 
service medical records do not include any complaints or 
findings of a disorder of either knee.

The file contains a number of post-service medical records, 
but these show ailments not involving the knees.

A VA examination was conducted in April 2001.  The veteran 
reported that he injured his left knee when he stepped in a 
hole during service.  He stated that the VA was in error in 
examining his right knee and that it was always his left knee 
that caused him problems.  The examination included both 
knees.  On examination, there was no tenderness, swelling or 
effusion of the right knee.  Range of motion was 0 to 120 
degrees actively and 0 to 130 degrees passively.  The drawer 
sign and Lachmann's test were negative, and the 
medial/lateral stress test did not reveal any instability.  
No retropatellar crepitations or atrophy of muscles were 
noted.  No abnormalities were shown on X-rays.  The 
impression was normal physical examination of both knees 
except for mild retropatellar crepitations on left.  The 
examiner stated that he did not think there was any pathology 
in the left or right knee, "especially with history of the 
veteran stepping in a hole 30 years ago."

(The Board notes that the veteran in his March 2000 written 
statement specifically noted twice that he was seeking 
service connection for a right knee condition.  Thus, 
entitlement to service connection for a right knee disorder 
was the subject of the Board's previous remand and remains 
the only issue on appeal.)

The Board notes that while the service records do not show a 
knee injury, the veteran's current report of injury during 
combat in Vietnam may serve to establish that such an injury 
occurred.  38 U.S.C.A. § 1154.  Nonetheless, in the case of 
any veteran, regardless of whether that veteran had combat 
service, one essential requirement for service connection is 
competent medical evidence of a current disability.  
Degmetich v. Brown, 104 F. 3d 1328 (1997).  Here, the recent 
VA examination shows the veteran does not have a right knee 
disability, and none of the other medical evidence of record 
shows a right knee disability.  As a layman, the veteran has 
no competence to give a medical opinion on diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, 
the veteran's current complaints of right knee pain are 
symptoms only and do not constitute a diagnosed medical 
disorder.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition to which it is attributed, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

As the medical evidence demonstrates the veteran currently 
does not have a right knee disability, there is no basis for 
service connection.  The claimed condition was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).







ORDER

Service connection for a right knee disorder is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

